Exhibit AMENDMENT NO. 3 TO THE SECURITIES PURCHASE AGREEMENT This AMENDMENT TO THE SECURITIES PURCHASE AGREEMENT (this “Amendment”) is made as of October 14, 2009 (the “Effective Date”), by and among VIASPACE Inc., a Nevada corporation (“Parent”), VIASPACE Green Energy Inc., a British Virgin Islands international business company and a wholly-owned subsidiary of Parent (“Acquirer”), Sung Hsien Chang, an individual (“Shareholder”), and China Gate Technology Co., Ltd., a Brunei Darussalam company(“Licensor”), with respect to the following facts: A.
